Citation Nr: 1542574	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  09-28 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of the left knee, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for chondromalacia of the right knee, currently rated as 20 percent disabling.

3.  Entitlement to an increased rating for right hip strain, currently rated as 20 percent disabling.

4.  Entitlement to an increased rating for right ankle sprain, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1998 to July 1998, and from February 2000 to September 2004.

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  This case was previously before the Board in November 2012.

The Veteran testified at a hearing before the Board in April 2012.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, left and right knee chondromalacia have been manifested by complaints of pain with functional impairment comparable to limitation of left and right knee flexion to 30 degrees.

2.  Throughout the rating period on appeal, the Veteran had painful motion of the right hip but without flexion being limited to less than 30 degrees; loss of right hip extension of greater than 5 degrees was shown.

3.  Throughout the rating period on appeal (prior to November 9, 2012 and after December 31, 2012), the Veteran's right ankle disability has been manifested by complaints of pain and functional impairment comparable to mild limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for chondromalacia of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003-5010, 5024, 5260, 5261 (2014).

2.  The criteria for a rating in excess of 20 percent for chondromalacia of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003-5010, 5024, 5260, 5261 (2014).

3.  The criteria for a rating in excess of 20 percent for right hip strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5250-5255 (2014).

4.  The criteria for entitlement to a separate 10 percent rating for limitation of right hip extension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5251 (2014).

5.  The criteria for a rating in excess of 10 percent for residuals of a right ankle sprain, prior to November 9, 2012, and as of January 1, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5271 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

By correspondence, including that dated in June 2008, the Veteran was informed of the evidence and information necessary to substantiate the increased rating claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In June 2008 the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was issued prior to the initial adjudication of the claims.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board finds that there has been substantial compliance with its November 2012 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Disability ratings are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).

At the April 2012 Board hearing, the Veteran indicated that his knees would sometimes "literally just buckle from underneath me."  He stated that he would be walking and suddenly his knees would give out and he would fall to the ground.  He used a cane for walking and also wore ankle and knee braces.  The Veteran testified that his ankles gave out at least monthly, but had recently wanted to "roll out from underneath me" two to three times a week without warning.  The Veteran was unable to do any kind of jogging or fast walking.  The Veteran also indicated that he had experienced right hip pain since service and it felt like "someone is actually grinding away at the inside of my hip."  

Left and Right Knee Disabilities

Traumatic arthritis is rated pursuant to the criteria found in Diagnostic Code 5010, which directs the examiner to rate traumatic arthritis pursuant to the criteria for degenerative arthritis found in Diagnostic Code 5003.  38 C.F.R. § 4.71a (2014).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion of the same joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2014).

Standard range of motion of a knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2014).  Limitation of leg motion is governed by Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 concerns limitation of leg flexion.  A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees.  A 30 percent rating is warranted where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).

Diagnostic Code 5261 pertains to limitation of leg extension.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees.  A 30 percent rating is warranted where extension is limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate subluxation or lateral instability.  A maximum 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).

Under Diagnostic Code 5258, a 20 percent rating is warranted where there is evidence of dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the knee joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2014).

Under Diagnostic code 5259, symptomatic removal of semilunar cartilage in the knee warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2014).

Under Diagnostic Code 5262, a 20 percent rating is warranted for malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted with marked knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2014).

A claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  However, separate ratings require separate compensable symptomatology.  VAOPGCPREC 9-2004 (2004), 69 Fed. Reg. 59,990 (2004).

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, separate ratings require separate compensable symptomatology.  VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997).

An August 2005 rating decision granted service connection for left and right knee chondromalacia and assigned 10 percent ratings effective September 9, 2004.  Left and right knee chondromalacia are currently rated 20 percent under Diagnostic Codes 5024-5260, effective June 16, 2008, the date of receipt of the Veteran's increased rating claim.  Diagnostic Code 5024 pertains to tenosynovitis and is rated based on limitation of motion of affected parts, as arthritis under Diagnostic Code 5003.

VA examinations and medical records show diagnoses of bilateral knee strain, degenerative joint disease of the right knee, and left and right knee chondromalacia.

As for ratings in excess of 20 percent based on limitation of flexion or extension of the left and right knee, a July 2008 VA examination revealed essentially full left knee and right knee flexion, and a January 2013 VA examination revealed left knee and right flexion limited to 30 degrees, with full extension of both knees.  Based on those findings, the criteria are not met for any higher rating under Diagnostic Code 5260 or 5261.

As full right knee and left knee extension has been demonstrated, the medical findings do not establish loss of left knee or right knee extension to a compensable degree, and separate ratings are not appropriate for limitation of flexion and extension.

The medical findings do not show recurrent subluxation or lateral instability.  McMurray's testing was negative at the July 2008 VA examination, and the January 2013 VA examiner made a specific finding that recurrent subluxation or lateral instability were not present.  Accordingly, the Board finds that a separate rating is not warranted for left knee or right knee recurrent lateral instability or subluxation.  While the Veteran has claimed instability, none was found on objective examination and the Board finds that the objective medical examination evidence is more persuasive because medical testing was done and because of the medical training and expertise of the examiners.

There is no evidence that the Veteran has had dislocated or removed semilunar cartilage or frequent episodes of locking or effusion in the left or right knee.  Therefore, an increased or separate rating under Diagnostic Code 5258 or 5259 is not warranted.

The Board has considered additional limitation of function due to factors such as knee pain, weakness, incoordination, and fatigability.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  While strength testing of left and right knee flexion was 3/5 at the January 2013 VA examination, the examiner indicated that other than pain and the noted limitation of motion, the Veteran's left and right knee had no additional functional loss or impairment such as weakened movement, increased fatigability, or incoordination.  Those findings do not indicate a disability picture comparable to having left or right knee flexion or extension limited to the degrees necessary in order to achieve higher evaluations under Diagnostic Code 5260 or 5261.  Ankylosis of the knees is not shown as there is a range of motion for both knees.

The Board finds that the criteria for a rating greater than 20 percent for left or right knee disability, or for any separate rating, are not met.  The preponderance of the evidence is against the assignment of any higher or separate rating.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Hip Strain

An August 2005 rating decision granted service connection for right hip strain and assigned a 10 percent rating under Diagnostic Code 5255, effective September 9, 2004.  The Veteran's right hip strain is currently rated as 20 percent under Diagnostic Codes 5255-5252, effective June 16, 2008, the date of receipt of the increased rating claim.

VA medical records show a diagnosis of right hip strain.

Limitations of motion of the hip are rated under Diagnostic Codes 5251, 5252 and 5253.  Normal ranges of motion of the hip are hip flexion from 0 degrees to 125 degrees, and hip abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II (2015).  A 10 percent rating is warranted where extension of the thigh is limited to 5 degrees under Diagnostic Code 5251, or where flexion is limited to 45 degrees under Diagnostic Code 5252.  38 C.F.R. § 4.71a (2015).  A 20 percent rating is assigned where flexion is limited to 30 degrees; a 30 percent rating is assigned where flexion is limited to 20 degrees; and a 40 percent rating is assigned where flexion is limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252 (2015).  A 10 percent rating is also warranted for limitation of rotation of the thigh if the affected leg cannot toe-out more than 15 degrees; or where adduction is limited such that legs cannot be crossed; and a 20 percent rating is assigned for limitation of abduction of the thigh with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253 (2015).

As for ratings in excess of 20 percent based on limitation of flexion of the right hip, a July 2008 VA examination revealed essentially right hip flexion to 125 degrees, and a January 2013 VA examination revealed right hip flexion to 30 degrees.  The January 2013 VA examiner noted that the Veteran did not have right hip abduction beyond 10 degrees.  Further, the Veteran was able to cross his legs.  Based on those findings, the criteria are not met for any higher rating under Diagnostic Code 5252 or 5253.

As for other diagnostic codes, the evidence does not show a flail right hip joint to warrant a rating under Diagnostic Code 5254 or ankylosis of the right hip to warrant a higher rating under Diagnostic Code 5250.

As for Diagnostic Code 5255, a higher rating is not warranted because the medical evidence of record does not demonstrate that there has been an impairment of the femur with nonunion or a fracture of the femur.

However, at the January 2013 VA examination, the Veteran had right hip extension loss, with extension only possible to a position of more than 5 degrees.  Accordingly, the Board finds that a separate 10 percent rating for right hip limitation of extension is warranted throughout the appeal period under Diagnostic Code 5251.

The Board has considered additional limitation of function due to factors such as right hip pain, weakness, incoordination, and fatigability.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  While strength testing of the right hip flexion was 3/5 at the January 2013 VA examination, strength testing of right hip abduction was 5/5 at the January 2013 VA examination, and the examiner indicated that other than pain and the noted limitation of motion, the Veteran's right hip had no additional functional loss or impairment such as weakened movement, increased fatigability, or incoordination.  Those findings do not indicate a disability picture comparable to having right hip limitation of motion to the degrees necessary in order to achieve higher ratings that those assigned.

The Board finds that the criteria for a rating greater than 20 percent for right hip strain is not met, but that a separate rating of 10 percent for right hip limitation of extension is warranted.  The preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Ankle Sprain

An August 2005 rating decision granted service connection for residuals of a right ankle sprain and assigned a 10 percent rating under Diagnostic Code 5271, effective September 9, 2004.  In November 2009 the Veteran underwent right ankle surgery (right ankle modified Brostrom procedure), and a March 2013 rating decision assigned a total disability rating for convalescence under 38 C.F.R. § 4.30 from November 9, 2012, to December 31, 2012.  A 10 percent rating for right ankle sprain was assigned from January 1, 2013 and has remained in effect since that time.  The Board must determine whether a rating in excess of 10 percent for right ankle sprain prior to November 9, 2012, or after December 31, 2012, is warranted.

The Veteran's right ankle disability is rated under Diagnostic Code 5271.  Under Diagnostic Code 5271, moderate limitation of motion of the ankle warrants a 10 percent disability rating, and marked limitation of motion of the ankle warrants a 20 percent disability rating.  The average normal range of motion of the ankle is from 0 degrees to 20 degrees of dorsiflexion, and from 0 degrees to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2015).

A July 2008 VA joints examination found right ankle range of motion of 0 degrees to 20 degrees dorsiflexion and 0 degrees to 45 degrees plantar flexion.  A January 2013 examination found right ankle range of motion of 0 degrees to 20 degrees or greater of dorsiflexion and 0 degrees to 45 degrees or greater of plantar flexion.  The diagnosis was right ankle instability, status post-surgical repair.

A January 2013 ankle physical therapy evaluation note, undertaken three days following the January 2013 ankle VA examination, noted that the Veteran had right ankle dorsiflexion to 10 degrees and plantar flexion to 50 degrees.  A February 2013 VA physical therapy note indicated that the Veteran's right ankle had range of motion that was within normal limits. 

The evidence of record does not show limitation of motion or function of the right ankle which more nearly approximates a degree characterized as marked, so as to warrant a 20 percent rating under Diagnostic Code 5271.  Range of motion testing has shown that the right ankle has no more than moderate limitation of motion, and no other manifestations that would warrant a higher rating are shown.  Further, while the January 2013 VA examiner noted that the Veteran had right ankle flare ups, and a January 2013 VA physical therapy note indicated right dorsiflexion limited to 10 degrees, strength testing of the right ankle was 4/5 on flexion and dorsiflexion, and the examiner indicated that other than pain, the Veteran's right ankle had no additional functional loss or impairment such as weakened movement, increased fatigability, or incoordination.  Those findings do not indicate a disability picture comparable to having right ankle limitation of motion to a marked degree as necessary to warrant a higher rating that that assigned.

The Board finds that the criteria for a rating greater than 10 percent for right ankle disability are not met, prior to or after the Veteran's total disability rating for convalescence under 38 C.F.R. § 4.30 from November 9, 2012, to December 31, 2012, and the preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Other Considerations

In adjudicating the Veteran's claims the Board must assess the competence and credibility of the Veteran.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning the disabilities on appeal.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify a specific level of disability according to the appropriate diagnostic code.  Competent evidence concerning the nature and extent of the Veteran's disability on appeal has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's disabilities are evaluated.  The Board finds those records to be the most probative evidence with regard to whether an increased rating is warranted.

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the service-connected disability.  If so, then the assigned schedular rating is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not reasonably describe or contemplate the severity and symptomatology of the service-connected disability, then the Board must determine whether the exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The evidence of record does not show that any of the Veteran's disabilities on appeal and additional service-connected disabilities are so unusual or exceptional in nature as to make the schedular rating inadequate.  The knees, right hip, and right ankle have been rated under the applicable Diagnostic Codes that have specifically contemplated the level of occupational and social impairment caused by those service-connected disabilities.  In addition, the Veteran's symptoms such as pain and limitation of motion are specifically enumerated under the applicable Diagnostic Codes.  The evidence does not show frequent hospitalization due to the service-connected disabilities, or marked interference with employment beyond that envisioned by the ratings assigned.  Therefore, the Board finds that referral for consideration of the assignment of an extra-schedular rating is not warranted.  Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a rating in excess of 20 percent for chondromalacia of the left knee is denied.

Entitlement to a rating in excess of 20 percent for chondromalacia of the right knee is denied.

Entitlement to a rating in excess of 20 percent for right hip strain is denied.

Entitlement to a separate 10 percent rating for limitation of right hip extension, throughout the appeal period, is granted.

Entitlement to a rating in excess of 10 percent for residuals of a right ankle sprain is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


